TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00321-CR



                                  Dyrell McFarlin, Appellant

                                                v.

                                  The State of Texas, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 427TH JUDICIAL DISTRICT
      NO. D-1-DC-10-201191, HONORABLE JIM CORONADO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Dyrell McFarlin has filed a motion to dismiss by withdrawing his notice of

appeal. McFarlin’s motion to withdraw his notice of appeal is granted. See Tex. R. App. P. 42.2(a).

The appeal is dismissed.




                                             Jeff Rose, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed on Appellant’s Motion

Filed: August 5, 2011

Do Not Publish